Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
In response to the amendment received December 15, 2020:
Claims 1 & 15 have been amended; claims 16 & 11 have been cancelled; claims 15 & 17-19 have been withdrawn; and claims 21-22 have been newly added.
Therefore Claims 1-10, 12-14, & 20-22 are pending in this office action.

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on September 15, 2020.

Specification
The use of the term “Teflon” in [0102], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 

The disclosure is objected to because of the following informalities: in paragraph [00100] the specification states “As illustrated in FIG. 1” however the reference signs following are disclosed in Fig. 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites “wherein the silicon coating layer is located on an outer surface of the metal alloyable with lithium” this is not recited in Specification or depicted in Drawings.  (Emphasis added).
Claim 22 recites “wherein the silicon coating layer at least in part forms an outermost layer of the composite anode active material” this is not recited in Specification or depicted in Drawings. (Emphasis added).

Claim Rejections - 35 USC § 103
Claims 1-5, 7-10, 12, 13 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. KR 10-2016-0031782 in view of Cho et al. KR 20150137946.
With respect to claim 1, Lee et al. discloses a negative electrode active material (composite anode active material) [Abstract] comprising:
a graphite-based core including natural graphite (carbonaceous material) [Abstract; 67];
a first coating layer disposed on a surface of the graphite-based core particle including metal-based particles such as SiO (metal alloyable with lithium, located on a surface of the carbonaceous material) [Abstract 18-19; 30]; and
a second coating layer/SiO2 ceramic coating layer (silicon coating layer)  [Abstract; 62-65; Example 2; 137; Abstract; 22] distributed on a whole surface or a portion of the first coating layer, (on a surface of the metal alloyable with lithium) [82; Abstract]. Lee et al. discloses wherein the coating layers may be amorphous. [0100]

Cho discloses a silicon coating layer located on a surface of the carbonaceous material [7; 10; 13; 34; 40] wherein the silicon coating layer comprises amorphous silicon particles. [46]
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the silicon coating layer of Lee et al. to comprise amorphous silicon, as disclosed in Cho, in order to allow for a more stable structure. [46]
With respect to claim 2, Lee et al. discloses the negative electrode active material (composite anode active material) comprising a conductive material (dispersant) [92-94] 
With respect to claim 3, Lee et al. discloses wherein the conductive material (dispersant) has conductivity. [92-94]
With respect to claim 4, Lee et al. discloses wherein the conductive material (dispersant) comprises carbon black [94]
With respect to claim 5, Lee et al. discloses wherein the graphite-based core (carbonaceous material) comprises natural graphite [25; 126-129]
With respect to claim 7, Lee et al. discloses keeping the metal-based particles (metal alloyable with lithium) within a certain diameter range in order to allow for uniformly coating the surface of the graphite-based core particles (carbonaceous material) [58] and wherein the first coating layer including metal-based particles (metal alloyable with lithium) is uniformly coated [58; Abstract; Claims; 151; Figure 4; Figure 5]
With respect to claim 8, Lee et al. discloses wherein the first coating layer including metal-based particles such as SiO (metal alloyable with lithium) comprises: silicon (Si). [Abstract 18-19; Example 2; 137]
With respect to claim 9, Lee et al. discloses wherein the coating layers may be amorphous, [0100] and wherein the coating can be coated by spray coating [0100]. Given that Lee et al. discloses wherein the coating can be coated by spray coating, it would be apparent that the spray coating would create particles therefore it would be implied that Lee et al. discloses silicon particles. 
Lee et al. does not specifically disclose wherein the metal alloyable with lithium comprises amorphous silicon particles.
Cho discloses a composite anode active material comprising:
a carbon based material including a crystalline/porous graphite/carbon-based material (carbonaceous material) [16; 17; 7; 10-12]
 silicon particles (metal alloyable with lithium) [3; 8; 41], in the porous carbon-based material [41; 42] (located on a surface of the carbonaceous material) and
a silicon coating layer located on a surface of the carbonaceous material [7; 10; 13; 34; 40].
wherein the silicon particles (metal alloyable with lithium) comprises amorphous silicon particles [42; 46; 14].
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the metal alloyable with lithium of Lee et al. to comprise amorphous silicon, as disclosed in Cho, in order to allow for a more stable structure. [46]
With respect to claim 10, Lee et al. discloses wherein the average particle diameter of the metal-based fine particles such as silicon (metal alloyable with lithium) may be 0.01 to 5 μm (10 nm to 5000 nm) [20; 58] and more specifically, wherein the metal-based particles/nanosilicon of the first coating layer (metal alloyable with lithium) can have an average diameter (D50) of 50nm [example 1; 126-128].
Lee et al. discloses the average particle diameter of the metal-based fine particles such as silicon (metal alloyable with lithium) may be 50 nm which overlaps/is within the range (about 20 nm to about 300nm) specified in the instant claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.
With respect to claim 12, Lee et al. discloses wherein the second coating layer/SiO2 ceramic coating layer (silicon coating layer) has a thickness of 10 to 2000nm (overlap about 3 nm to about 50 nm) [24; 64-66].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
In the alternative, Cho discloses the silicon coating layer having a thickness of 15 nm to 30 nm [39] which overlaps the range (about 3 nm to about 50 nm) specified in the instant claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.

With respect to claim 13, Lee et al. does not disclose further comprising a carbon coating layer on an outermost surface of the composite anode active material.
Cho discloses a carbon coating layer on an outermost surface of the composite anode active material. [34; 36-37]
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the composite anode active material of Lee et al. to have a carbon coating layer on an outermost surface, as disclosed in Cho, in order to improve electrical conductivity [37]
With respect to claim 20, Lee et al. discloses a lithium secondary battery [85-89] comprising: an anode including the composite anode active material according to claim 1 [Abstract; 67; 18-19; 30; 22; 62-65; 137; 82]; a cathode; and an electrolyte. [89-124]
With respect to claim 21, Lee et al. discloses wherein the second coating layer/SiO2 ceramic coating layer (silicon coating layer) [Abstract; 62-65; Example 2; 137; Abstract; 22] distributed on a whole surface (outer surface) of the first coating layer, (on a surface of the metal alloyable with lithium) [82; Abstract]
Given that the second coating layer/SiO2 ceramic coating layer (silicon coating layer) is distributed on a whole surface of the first coating layer, (on a surface of the 
With respect to claim 22, Lee et al. discloses a negative electrode active material (composite anode active material) [Abstract] comprising:
a graphite-based core including natural graphite (carbonaceous material) [Abstract; 67];
a first coating layer disposed on a surface of the graphite-based core particle including metal-based particles such as SiO (metal alloyable with lithium, located on a surface of the carbonaceous material) [Abstract 18-19; 30]; and
	a second coating layer/SiO2 ceramic coating layer (silicon coating layer)  [Abstract; 62-65; Example 2; 137; Abstract; 22] distributed on a whole surface of the first coating layer, (on a surface of the metal alloyable with lithium) [82; Abstract]
	Given that the active material includes 1) a graphite-based core 2) a first coating layer and 3) a second coating layer where the second coating layer is distributed on a whole surface of the first coating layer, it would be expected that the second coating layer/SiO2 ceramic coating layer (silicon coating layer) at least in part forms an outermost layer of the composite anode active material

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. KR 20160031782 in view of Cho KR20150137946 as applied to claim 1 above in further view of Matsubara et al. (US2002/0009646).
With respect to claim 6, Lee et al. discloses wherein the first coating layer including metal-based particles such as SiO (metal alloyable with lithium) is disposed on 
Lee et al. does not specifically disclose the wherein the metal alloyable with lithium is completely or partially distributed on the surface of the carbonaceous material, However, given that the first coating layer is on the surface of the graphite-based core (carbonaceous material), it would be expected to be either partially or completely distributed. Such that if the first coating layer is not completely distributed on the core, it would be partially distributed. 
	A reference which is silent about a claimed invention’s features is inherently anticipatory is the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01.
	Furthermore, Matsubara et al. discloses a negative active material (composite anode active material) [Abstract] comprising:
a graphite core including natural graphite (carbonaceous material) [Abstract; 0054];
a silicon particles (metal alloyable with lithium) disposed on a surface of the graphite core particle (carbonaceous material) [Abstract]; wherein the silicon particles (metal alloyable with lithium)  is completely or partially distributed on the surface of the graphite core particle (carbonaceous material) [0027-0028; Figures 2-4; 0056-0057]
	Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the the metal alloyable with lithium  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. KR 20160031782 in view of Cho KR20150137946 as applied to claim 13 above in further view of Park et al. KR20160044969.
With respect to claim 14, Lee et al. does not disclose wherein the carbon coating layer has a thickness of about 2 nm to about 5 µm.
Cho discloses a carbon coating layer on an outermost surface of the composite anode active material. [34; 36-37] Cho does not disclose wherein the carbon coating layer has a thickness of about 2 nm to about 5 µm.
	Park et al. discloses a negative electrode active material [1] (a composite anode active material) comprising:
a core made of carbon [18] (carbonaceous material);
an amorphous silicon film (metal alloyable with lithium), located on a surface of the core (carbonaceous material) [18]; and
crystalline silicon film  (silicon coating layer) located on a surface of the amorphous silicon film (metal alloyable with lithium ) [20; 29]; and
a carbonaceous coating layer  (carbon coating layer) formed on the surface of the silicon film wherein the carbonaceous coating layer has a thickness of 3 to 10 nm  [Abstract; 52; 67] which overlaps the range (about 2 nm to about 5 µm) specified in the instant claim. In the case where the claimed ranges “overlap or lie inside ranges prima facie case of obviousness exists. See MPEP 2144.05, Section I.
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the composite anode active material of Lee et al. to have a carbon coating layer on an outermost surface with a thickness of about 2 nm to about 5 µm, as disclosed in Park et al., in order to allow sufficient conductivity [67]

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant Argues
In the Lee reference, the second coating layer including the ceramic material is provided to effectively maintain the volume expansion relaxation of the metal-based fine particles included in the first coating layer. That is, paragraph 9 of the translation of Lee describes that volume expansion of prior graphite-coated particles caused deterioration of battery properties. Paragraphs 37, 44, 45, 52, and 61 of the Lee translation describe how an outer ceramic coating can reduce such volume expansion, thereby reducing battery deterioration.
Meanwhile, the silicon coating layer as recited in Cho946 is an active layer which has a change in volume in charging and discharging the battery. That is, since the second coating layer as recited in Lee and the silicon coating layer as recited in Cho946 are different in problems to be solved, it is believed that a skilled person in the art would 
In addition, combining Lee and Cho946 in the proposed manner would be understood by the person of ordinary skill in the art to be unsuitable for the intended purpose of Lee. That is, replacing the second coating layer of Lee with the silicon coating layer of Cho946 would be expected to cause the deterioration of lifespan characteristics of Lee due the change in volume in charging and discharging the battery (as Lee would no longer have a ceramic outer coating).

Examiner respectfully disagrees
Cho ‘946 discloses in paragraph 46 “Silicon in the silicon coating layer may be amorphous or semi-crystalline silicon. In this case, the silicon coating layer may maintain a stable structure with less risk of cracking crystals due to volume expansion. Unlike crystalline silicon, amorphous or semi-crystalline silicon does not have a direction in which lithium is absorbed, so it expands uniformly and has a high lithium transfer rate. Amorphous or semi-crystalline silicon can stably maintain its structure because it takes less stress or strain for lithium absorption or desorption than crystalline silicon. In addition, conventional silicon powder has a problem that dispersion is not well-distributed, but in the negative electrode active material according to an embodiment, silicon particles may be very evenly distributed on the surface of the carbon-based material. Furthermore, since the silicon particles exist in the form of islands or thin films on the surface of the carbon-based material, the physical and electrical properties of the 
Therefore Cho ‘946 is solving the same problem as Lee, Lee discloses in paragraph 45 that the second coating layer prevents the occurrence of cracks thereby maintaining the relief of the volume expansion more effectively, give that Cho ‘946 discloses that “amorphous or semi-crystalline silicon does not have a direction in which lithium is absorbed, so it expands uniformly and has a high lithium transfer rate. Amorphous or semi-crystalline silicon can stably maintain its structure because it takes less stress or strain for lithium absorption or desorption than crystalline silicon” “In this case, the silicon coating layer may maintain a stable structure with less risk of cracking crystals due to volume expansion”
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the silicon coating layer of Lee et al. to comprise amorphous silicon, as disclosed in Cho, in order to allow for a more stable structure. [46]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589.  The examiner can normally be reached on Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KIRAN Akhtar/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723